 

 

Case 1:20-0v-11240-LTS Doownent 1-FiletilOG/A6/29/2Badeagefi2sf 18

Commonwealth of SMassachusetts , .
Fall River District Court ,
186 South Main Street NORFOLK Deputy
Fall River, MA 02721 SHERIFF
(508) 491-3200 Date: O€¢ Ob 2226)
Nels 7 |
P ), CiviLNo. Qo3a C V C00 23a

V. SUMMONS

    

) Od

 

faut Luenzi a < rHelkaso
_——
THIS SUMMONS IS DIRECTED TO } £ st
(Defendant’s name)

1. This Notice is to inform you that you are being sued. The person or business suing
you is known as the Plaintiff. A copy of the Plaintiff's Complaint against you is attached and the
original has been filed in the Fall River Division of the District Court Department. You must
respond to this lawsuit in writing. If you do not respond, the Plaintiff may obtain a court order
requiring you to pay money or provide other relief.

2. You must respond within 20 days to protect your rights. In order to protect your
right to defend yourself in this lawsuit, you must deliver or mail a written response called an
“Answer” to both the “Clerk’s Office for Civil Business, Fall River District Court, 186 South

Main Street, Fall River, MA 02721” and to the individual below:
Sopa dtl, fs 2 Zain actheort, Steno, Tau hae i : 2-7
of Plaintiff or s ‘address)

Your Answer must be delivered or mailed within 20 days from the date the Summons was
delivered to you. If you need more time to respond, you may request an extension of time in
writing from the Court.

3. Your Answer must respond to each claim made by the Plaintiff. Your Answer is
your written response to the statements made by the Plaintiff in the Complaint. In your Answer
you must state whether you agree or disagree with each paragraph of the Complaint. You may
agree with some of the things the Plaintiff says and disagree with other things. You may also say
that you do not know whether one (or more) of the statements made in the Plaintiff's Complaint
is true. If you want to have your case heard by a jury, you must specifically request a jury trial
in your Answer. Even if you agree that you owe what is claimed, sending an Answer will
provide you with an Opportunity to participate and explain your circumstances,

4. You must list any reason why you should not have to pay the Plaintiff what the
Plaintiff asks for. If you have any reason(s) why the Plaintiff should not get what the Plaintiff
asks for in the Complaint, you must write those reasons (or “defenses”) in your Answer.

Rev. 9/2015

 
 

 

CBaseliDewII2AOLTS Document 1-FiledA629202Pagage@bas 18

5. You may lose this case if you do not send an Answer to the Court and the
Plaintiff. If you do not mail or deliver the Answer within 20 days, you may lose this case. You
will have no opportunity to tell your side of the story and the Court may order that the Plaintiff
receive everything requested in the Complaint. The Court may allow a motion permitting the
Plaintiff take your property and/or wages. If you respond to the Complaint and appear at the
hearing, you will get an impartial hearing by a judge. Even if you choose to discuss this matter
with the Plaintiff (or the Plaintiff's lawyer), you should still send your Answer within 20 days.
Even if you file an Answer, you can still reach an agreement with the Plaintiff. :

6. Legal Assistance. You may wish to get legal help from a lawyer. If you cannot get
legal help, you must still provide a written Answer to protect your rights or you may lose

*

the case. You may also obtain information at, www.mass.gov/courts/selfhelp.

7.. You can also sue the Plaintiff. If you believe the Plaintiff owes you money or has_

harmed you in some way related to the lawsuit, you must

  
  

describe that in your Answer. If you
do not include these claims (called “Counterclaims”) in your written response, you may lose
your ability to sue the Plaintiff about anything related to this lawsuit.

8. You or your attorney must attend all court hearings. If you send your Answer to
the Court and the Plaintiff, you will protect your rights. The Court will send you a notice telling
you the date, time, and place of an impartial hearing before a judge. The judge will hear both

sides of any arguments and schedule any additional hearings.

9. The civil number appearing on the front of this notice is the case docket number and:
must appear on the front of your Answer.

Witness Hon. Kevin J. Finnerty, First Justice on _ / 20 20. —:"

(SEAL) < (?. GY , -

Ogtk-Magistrate
Note: The number assigned to the plaint by the Clerk-Magistrate at the beginning
of the lawsuit should be indi summons before it is served on the Defendant

 

 

On , 20 , Lserved a copy of the within summons, together with a copy of the
Complaint in this case, upon the named defendant in the following manner:

co Last and usual at (address)"

 

 

 

 

(signature)
(name and title)
a Inhand
(address)
o Other:

Please place date you make service in this box and on copy served on defendant and return
original to this Court:

 

 

 

4]f service is made at the last and usual place of abode, the officer shal! forthwith mail first class a copy of the summons to such last and usual
place of abode, and shall set forth in the return the date of mailing and the address to which the summons was sent, (G.L. ¢. 223, § 31).

 

Rev. 9/2015

 
—_

Case 1:20-cv-LI240)LTSS Daocunesitl1 -Zilehilee/2B/20/AagPagef ZHf 18

COMMONWEALTH OF MASSACHUSETTS

 

 

BRISTOL, ss. FALL RIVER DISTRICT COURT
2032 CV 000232
NELSON P. ARAUJO 4.
Plaintiff pe
vs. m mY
Ss os
NEXT DOOR TRANSPORT, LLC and = Sz
4 +. t —_—=—-
PAUL NYANZI and ALEX MUKASA oe mFS
Defendants > oO <3 s
az
aD =
= —
COMPLAINT.

This is an action for damages by the plaintiff against his former employer for violation of
Massachusetts and federal wage laws, pursuant to M.G.L. c. 149, §§ 148 et seq., M.G.L. c. 151,
and 29 U.S.C. §§ 201 et seq.

FACTS
1. Plaintiff, NELSON P. ARAUJO resides in Fall River, Bristol County, Massachusetts.

Defendant, NEXT DOOR TRANSPORT LLC, is a Massachusetts Limited liability
Company with a principal place of business at 64 Main St., Walpole, Massachusetts and its

records are maintained at 835 Mount Hope St., unit 37, North Attleboro, MA 02760.
: by OE RT rng ee tye BS

Defendant PAUL NYANZI resides at 64 Main St., Walpole, Norfolk County MA and is
the Manager and Resident Agent and a person having and/or engaging in the management

of NEXT DOOR TRANSPORT LLC.

Defendant ALEX MUKASA is a Manager or a person having and/or engaging in the
management of NEXT DOOR TRANSPORT LLC.

 
CaateliZPewII2Z40-LTS Document 1-FilFi 6 0G/29/20 afageauary 18

Defendant, NEXT DOOR TRANSPORT LLC. is a for-profit business that maintains a fleet _

of vehicles used in passenger transportation, including transportation of persons to and from
medical facilities.

Defendant, NEXT DOOR TRANSPORT LLC. contracts with the Commonwealth of
Massachusetts and other governmental entities to provide for transportation of people to and
from medical facilities. Said contracts require that the defendant, NEXT DOOR
TRANSPORT LLC comply with state and federal laws rules and regulations governing the

 

 

10.

11.

= a ee

The plaintiff was employed as a driver of vehicles engaged in transporting passengers for
the Defendant, NEXT DOOR TRANSPORT LLC from February of 2018 until on or about
February 7, 2020.

The plaintiff regularly worked more than 40 hours per week for the defendant NEXT
DOOR TRANSPORT LLC,

Defendant, NEXT DOOR TRANSPORT LLC, as employer, is liable to pay the plaintiff
for all of the hours he worked, including overtime at time and one half.

Defendant PAUL NYANZI is the named Manager of NEXT DOOR TRANSPORT LLC
and was engaged i in the management and operations of said entity, including but not
limited to, payroll matters for the plaintiff.

Defendant ALEX MUKASA was engaged in the management and operations of
defendant NEXT DOOR TRANSPORT LLC, including but not limited to being the

person who generally scheduled the plaintiff for his daily work.

 
12.

13.

14.

15.

16.

17.

18,

19,

Case 1:20-cv-LI2401LTS Dnowmennt.1-Piledie@G/ 2B 20/RagPagef 2Df 18

During the course of plaintiff's employment, the Defendant, NEXT DOOR TRANSPORT

~ LLC and defendants PAUL NYANZI and ALEX MUKASA did not pay the Plaintiff all

of the wages he was due, including overtime at the rate of time and one half.

The plaintiff has obtained a “private right of action” letter from the Attorney General of
Massachusetts regarding this action.

COUNT I re To Pay All Due
Plaintiff repeats and incorporates herein the allegations above.

Defendants, NEXT DOOR TRANSPORT LLC, PAUL NYANZI and ALEX MUKASA
unlawfully failed to pay the plaintiff for all the hours he worked for them until his last day
of employment in February of 2020.

The defendants PAUL NYANZI and ALEX MUKASA are engaged in the management
and operations of said entity, including but not limited to, payroll matters and scheduling

. the plaintiff's work activity and hours.

The defendants PAUL NYANZI and ALEX MUKASA are personally liable to the
Plaintiff for wages and penalties.

Bach Defendant's failire'to pay the Plaintiff all of his hourly wages duc ¥

for the Defendants violates the wage laws of the Commonwealth of Massachusetts
including but not limited to G.L. c. 149§148 through § 150 and related statutes.

 

Plaintiff has sustained damages in the amount of his unpaid wages and overtime wages

due,

 
 

 

CAde5¢:20-00112260-TES Doccwmermti:2 Fite OeWI oP Raye G 6818

WHEREFORE, Plaintiff Nelson P. Araujo requests the following relief against defendants
NEXT DOOR TRANSPORT LLC, PAUL NYANZI and ALEX MUKASA: pe
1. Judgment in his favor on all Counts; |
2. Statutory damages in the amount of his unpaid and overtime wages as
appropriate;
3. Statutory enhancement of damages and attorney’s fees as allowed by
law for each Count;
4. Interest; and

COUNTII (Qvertime Violations)
20. Plaintiff repeats and incorporates herein the allegations above.

>1. Defendants, NEXT DOOR TRANSPORT LLC, PAUL NYANZI and ALEX MUKASA’s
failure to pay overtime pay to the plaintiff violates the overtime law of Massachusetts,
including but not limited to M.G.L. c. 151§1A & 1B, and §20A, and related statutes and
the Fair Labor Standards Act, 29 U.S.C. 201 et seg.

22. Plaintiff has sustained damages in the amount of his unpaid wages and overtime wages
WHEREFORE, Plaintiff Nelson P. Araujo requests the following relief against defendants
NEXT DOOR TRANSPORT LLC, PAUL NYANZI and ALEX MUKASA:

1. Judgment in his favor on all Counts;
2. Statutory damages in the amount of his unpaid and overtime wages as

appropriate;

3. Statutory enhancement of damages and attorney’s fees as allowed by
law for each Count;

4, Interest; and

Any such other relief as the Court may deem just and proper.

 
- Case 1:20-cv-LIZ40iLTSS ~Dpocwneantl1-2ilekiled DGZO/AagP ayef 2Hf 18

COUNT Breach of Contract)
23. Plaintiff repeats and incorporates herein the allegations above.

Defendants, NEXT DOOR TRANSPORT LLC, PAUL NYANZI and ALEX MUKASA’s

24.
failure and refusal to compensate Plaintiff for all hours that he worked constitutes a
breach of the contract of employment between the Plaintiff and the Defendants.

25. Plaintiff has sustained damages in the amount of his unpaid wages and overtime wages

due. .
WHEREFORE, Plaintiff Nelson P. Araujo requests the following relief against defendants
NEXT DOOR TRANSPORT LLC, PAUL NYANZI and ALEX MUKASA:

1. Judgment in his favor on all Counts;
Statutory damages in the amount of his unpaid and overtime wages as

2.
. appropriate;
«3 Statutory enhancement of damages and attorney’s fees as allowed by
law for each Count;
4. Interest; and

Any such other relief as the Court may deem just and proper.

: Respectfully submitted,  ,.
oh “ - Boy Bo Plaintiff: Nel . iP. Araujo. ee i

By his attorney,

31
L3tud
YT

G
Y3AI

44N09

    

 

  

 

 
 
  

Joseph B/ deMello Esquire
71 Majh St., Suite 2100
Taunton, MA 02780

Tel. 508-824-9112

Joseph@deMelloLaw.com

——A Haws ene

Rev Bo aH
 

Case 1 2bawIIPAgoL BS postnestit lef RS2B6700 BOR AD PEARS IF +. 1

  
  

THE COMMONWEALTH OF MASSACHUSETTS

OFFICE OF THE ATTORNEY GENERAL

ONE ASHBURTON: PLACE
BOSTON, MASSACHUSETTS 02108

(617) 727-2200

Attorney GENERAL (617) 727-4765 TTY —
WWww.mass.gov/ago

April 14, 2020

Attorney Joseph DeMello
ae OSG of lncank fo See ae A

 

71 Main Street
Taunton, MA 02780 .

RE: Nelson Araujo
Request for Private Right of Action against Next Door Transport

Dear Attorney DeMello:

Thank you for contacting the Office of the Attorney General’s Fair Labor Division.

Massachusetts General Laws Chapter 149, § 150, and Chapter 151, §§ 1B and 20 establish a’
private right of action for employees who believe they are victims of certain violations of the
state wage laws. ¥

This letter is to inform you that we are authorizing you to pursue this matter through a private
civil lawsuit. If you elect to sue in civil court, you may bring an action on your own or your
clients’ behalf, and on behalf of other similarly situated workers.

This office will not pursue an investigation or enforcement at this time.
bt site apap re! santos os aecteeimtiontie tian. .
Cs ¢ ° ‘ + , : . “se , "y 4

Sincerely,

Fair Labor Division

Office of Attorney General Maura Healey
(617) 727-3465

 

 

 
 

 

Peres

STATEMENT OF DAMAGES
G.L. c. 218, § 19A(a)

  
 
   

 

 

 

 

 

“Documented a expanses to date: =

 

 

 

 

 

 

 

 

1. Total hospital expenses:....... Lecce ce eeeeeeeeeeeeeeeeeseneege $0
2. Total doctor EXPENSES: .... 0... cece e cece eee eee eee eeeeeeeens $
3. Total chiropractic ExpeNSeS: ...... 6... cece cece eee eee eee eeeees $0
—- 4. Total physical therapy expenses: ...-.....5.... sees a eh ee S 1 ee
5. Total other expenses (describe) $
SUBTOTAL: $
B. Documented lost wages and compensation to date: .............6.0 eee $
C. Documented property damages to date: ......... ccc cece ee eee eee eee $
D. Reasonably anticipated future medical and hospital expenses:.......... $
E. Reasonable anticipated lost wageS:........-.- cece cece ee eee teens $
F. Other documented items of damage (describe): $
G. Brief description of Plaintiffs injury, including nature and extent of injury:
For this form, disregard double or treble damage cskns: indicate single damages only._ TOTAL: | LETS: 4

 

  

 

 

 

 

a ie ian a aaR incumed valine
credit agreement. Mass. R. Civ. P. 8.1(a)
Provide a detailed description of the claim(s):
failure to pay wages and overtime wages to plaintiff-employee
(plaintiff reserves the right to change the damages amount due to ongoing discovery

|For this form, disregard double or treble damage claims; indicate single damages only. TOTAL: |$..14000.00 ooo
ATTORNEY FOR PLAINTIFF (OR UNREPRESENTED PLAINTIFF) DEFENDANT'S NAME AND ADDRESS:

 

 

 

 

 

 

   
  
 
  
 
 

 

 

F deMello, Esq
Joseph , Esq.

 

   

 

oress

71 ben Soe Taunton, MA 02780 _
E PURSUANT TO SJC RULE 1:18: | hereby certify that | have compl ith requirements of ihe Supreme Court Uniform Rules}
crane ne

ieee ow ORY

 

 
Case 1:20-cw-LL2404LTSS Dastumeanitl1 -Bileeiled/ 2B/29/AagPdgect @Hf 18

‘ ‘ A TRUE COPY, ATTEST:
Commonwealth of Massachusetts FLMy

Fall River District Court NORFOLK DEPUTY SHERIFF
186 South Main Street
Fall River, MA 02721 Date: O&/O6G/ 2020

(508) 491-3200

PLAINTIFF(S) CivILNo. OA ? V OCO234A

v. SUMMONS

Vad Door Loa. pal Lee aut
VAD Dugnz) Sica Alex Tu byard,
THIS SUMMONS IS DIRECTED TO La u \ Duar Zz) ,
(Defendant’s narmy)

1. This Notice is to inform you that you are being sued. The person or business suing
you is known as the Plaintiff. A copy of the Plaintiff's Complaint against you is attached and the
original has been filed in the Fall River Division of the District Court Department. You must
respond to this lawsuit in writing. If you do not respond, the Plaintiff may obtain a court order
requiring you to pay money or provide other relief.

2. You must respond within 20 days to protect your rights. In order to protect your
right to defend yourself in this lawsuit, you must deliver or mail a written response called an |
“Answer” to both the “Clerk’s Office for Civil Business, Fall River District Court, 186 South

_Main Street, Fall River, MA 02721” and to the individual below:
. vs as gh Feito: pe

Your Answer must be delivered or mailed within 20 days from the dat the Summons was
delivered to you. If you need more time to respond, you may request an extension of time in
writing from the Court.

3. Your Answer must respond to each claim made by the Plaintiff. Your Answer is
your written response to the statements made by the Plaintiff in the Complaint. In your Answer °
you must state whether you agree or disagree with each paragraph of the Complaint. You may
agree with some of the things the Plaintiff says and disagree with other things. You may also say
that you do not know whether one (or more) of the statements made in the Plaintiff's Complaint
is true. If you want to have your case heard by a jury, you must specifically request a jury trial
in your Answer. Even if you agree that you owe what is claimed, sending an Answer will
provide you with an opportunity to participate and explain your circumstances.

4. You must list any reason why you should not have to pay the Plaintiff what the
Plaintiff asks for. If you have any reason(s) why the Plaintiff should not get what the Plaintiff
asks for in the Complaint, you must write those reasons (or “defenses”) in your Answer.

Rev. 9/2015

 
 

 

 _ OO
Case 1:20-cv-11240-LTS Duuunentti-Fildl6G/06/290/2Rageake I LSf 18

5. You may lose this case if you do not send an Answer to the Court and the

.. Plaintiff. If you do not mail or deliver the Answer within 20 days, you may lose this case. You
will have no opportunity to tell your side of the story and the Court may order that the Plaintiff
receive everything requested in the Complaint. The Court may allow a motion permitting the
Plaintiff take your property and/or wages. If you respond to the Complaint and appear at the
hearing, you will get an impartial hearing by a judge. Even if you choose to discuss this matter
with the Plaintiff (or the Plaintiff's lawyer), you should still send your Answer within 20 days.
Even if you file an Answer, you can still reach an agreement with the Plaintiff.

6. Legal Assistance. You may wish to get legal help from a lawyer. If you cannot get
_ legal help, you must still provide a written Answer to protect your rights or you may lose

the case. You may also obtain information at_www.mass.gov/courts/selfhelp.

7. You can also sue the Plaintiff. If you believe the Plaintiff owes you money or has
_ harmed you in some way related to the lawsuit, you must describe that in your Answer. If you
do not include these claims (called “Counterclaims”) in your written response, you may lose
your ability to sue the Plaintiff about anything related to this lawsuit.

8. You or your attorney must attend all court hearings. If you send your Answer to
the Court and the Plaintiff, you will protect your rights. The Court will send you a notice telling
you the date, time, and place of an impartial hearing before a judge. The judge will hear both
sides of any arguments and schedule any additional hearings.

9. The civil number appearing on the front of this notice is the case docket number and
must appear on the front of your Answer.

 

 

Witness Hon. Kevin J. Finnerty, First Justice on 2040. _
0. Ghaecf-
(SEAL)
-Magistrate
Note: The number assigned to the Zopplaint by the Clerk-Magistrate at the beginning
of the lawsuit should be indi summons before it is served on the Defendant.
- .- = “Cor use by person making service) —

On , 20 , | served a copy of the within summons, together with a copy of the
Complaint in this case, upon the named defendant in the following manner:

o Last and usual at (address)°

 

 

 

 

(signature)
(name and title)
Oo Inhand
(address)
oO Other: 8

Please place date you make service in this box and on copy served on defendant and return
original to this Court:

 

 

 

 

 

*Lf service is made at the last and usual place of abode, the officer shall forthwith mail first class a copy of the summons to such last and usual
|_place of abode, and shall set forth in the return the date of mailing and the address to which the summons was sent. (G.L. c. 223, § 31).

 

Rev. 9/2015

 

 
 

BS if

 

Case 1:20-cv-11240-LTS MDonunemitl1-Fildl66/06/29/20ageage a 2St 18

COMMONWEALTH OF MASSACHUSETTS

BRISTOL, ss. FALL RIVER DISTRICT COURT
2032 CV 000232

 

NELSON P. ARAUJO Phe
Plaintiff ae

 

 

—
Vs. Ss SS
NEXT DOOR TRANSPORT, LLC and = SE
ban
tag sin Ch ape
Ori
Sz
*e &
=_
vi

This is an action for damages by the plaintiff against his former employer for violation of
Massachusetts and federal wage laws, pursuant to M.G.L. c. 149, §§ 148 et seq., M.G.L. c. 151,
and 29 U.S.C. §§ 201 et seq.

FACTS
1. _ Plaintiff, NELSON P. ARAUJO resides in Fall River, Bristol County, Massachusetts.

2. Defendant, NEXT DOOR TRANSPORT LLC, is a Massachusetts Limited liability

Company with a principal place of business at 64 Main St., Walpole, Massachusetts and its
records are maintained at 835 Mount Hope St., unit 37, North Attleboro, MA 02760.

3. Defendant PAUL NYANZI resides at 64 Main St., Walpole, Norfolk County MA and is
the Manager and Resident Agent and a person having and/or engaging in the management
of NEXT DOOR TRANSPORT LLC.

4. Defendant ALEX MUKASA is a Manager or a person having and/or engaging in the
management of NEXT DOOR TRANSPORT LLC.

 
 

10.

11.

 

 

Case 1:20-cv-11240-LTS Duuunentiti1-Fildil66/06/29/2Rageakfe HVSt 18

Defendant, NEXT DOOR TRANSPORT LLC. is a for-profit business that maintains a fleet

of vehicles used in passenger transportation, including transportation of persons to and from
medical facilities.

Defendant, NEXT DOOR TRANSPORT LLC, contracts with the Commonwealth of
Massachusetts and other governmental entities to provide for transportation of people to and
from medical facilities. Said contracts require that the defendant, NEXT DOOR
TRANSPORT LLC comply with state and federal laws rules and regulations governing the
payment of employees. .

The plaintiff was employed as a driver of vehicles engaged in transporting passengers for
the Defendant, NEXT DOOR TRANSPORT LLC from February of 2018 until on or about
February 7, 2020.

The plaintiff regularly worked more than 40 hours per week for the defendant NEXT
DOOR TRANSPORT LLC.

Defendant, NEXT DOOR TRANSPORT LLC, as employer, is liable to pay the plaintiff
for all of the hours he worked, including overtime at time and one half.

Defendant PAUL NYANZI is the named Manager of NEXT DOOR TRANSPORT LLC

and was engaged in the management and eperations of seid entity, including but not ;
limited to, payroll matters for the plaintiff,

Defendant ALEX MUKASA was engaged in the management and operations of
defendant NEXT DOOR TRANSPORT LLC, including but not limited to being the
person who generally scheduled the plaintiff for his daily work.

 

 
 

Case 1:20-cw-LI 2404S Dustumeanitl1 -2ileeiled/ 2G/29/AagPdgect 2Hf 18

12.+' During the course of plaintiff’s employment, the Defendant, NEXT DOOR TRANSPORT
LLC and defendants PAUL NYANZI and ALEX MUKASA did not pay the Plaintiff all
of the wages he was due, including overtime at the rate of time and one half.

13. The plaintiff has obtained a “private right of action” letter from the Attorney General of
Massachusetts regarding this action.

COUNTI (Failure To Pay All Wages Due)

ili Dp RTE ec Ta a

  

oka 8

15. Defendants, NEXT DOOR TRANSPORT LLC, PAUL NYANZI and ALEX MUKASA
unlawfully failed to pay the plaintiff for all the hours he worked for them until his last day
of employment in February of 2020.

16. The defendants PAUL NYANZI and ALEX MUKASA are engaged in the management
and operations of said entity, including but not limited to, payroll matters and scheduling
. the plaintiff's work activity and hours.

17. The defendants PAUL NYANZI and ALEX MUKASA are personally liable to the
Plaintiff for wages and penalties.

‘ : . i 4 a a be a 7
18, Each Defendant's failure to pay the Plaintiff all of his hourly wages due white working
for the Defendants violates the wage laws of the Commonwealth of Massachusetts
including but not limited to G.L. c. 149§148 through § 150 and related statutes.

19. Plaintiff has sustained damages in the amount of his unpaid wages and overtime wages

due.

 
 

Case 1:20-cv-LI240iLTSS Mnecumesittl1-2ileeilee/2G/29/RagPdgect2Hf 18

~

WHEREFORE, Plaintiff Nelson P. Araujo requests the following relief against defendants
NEXT DOOR TRANSPORT LLC, PAUL NYANZI and ALEX MUKASA:

1,
2.

COUNT I

Judgment in his favor on all Counts;

Statutory damages in the amount of his unpaid and overtime wages as
appropriate;

Statutory enhancement of damages and attorney’s fees as allowed by

law for each Count;

Interest; and ~

Any such other relief as the Court may deem just and proper. -

ie ite

(Overtime Violations)

20. Plaintiff repeats and incorporates herein the allegations above.

21. Defendants, NEXT DOOR TRANSPORT LLC, PAUL NYANZI and ALEX MUKASA’s
failure to pay overtime pay to the plaintiff violates the overtime law of Massachusetts,
including but not limited to M.G.L. c. 151§1A & 1B, and §20A, and related statutes and
the Fair Labor Standards Act, 29 U.S.C. 201 et seq.

22. Plaintiff has sustained damages in the amount of his unpaid wages and overtime wages

due.

WHEREFORE, Plaintiff Nelsot Pp, ‘Aratie rejucsts the folléwing relief against defendants -
NEXT DOOR TRANSPORT LLC, PAUL NYANZI and ALEX MUKASA:

1.
2.

Judgment in his favor on all Counts;

Statutory damages in the amount of his unpaid and overtime wages as
appropriate;
Statutory enhancement of damages and attorney’s fees as allowed by

law for each Count; .

Interest; and

Any such other relief as the Court may deem just and proper.
os )
Case 1:20-cw-112401LTSS Cascuneenh 1 -BileRiled 2BA0/AagP Agel Gf 18

 

COUNT (Breach of Contract)

23. Plaintiff repeats and incorporates herein the allegations above.

Defendants, NEXT DOOR TRANSPORT LLC, PAUL NYANZI and ALEX MUKASA’
failure and refusal to compensate Plaintiff for all hours that he worked constitutes a
breach of the contract of employment between the Plaintiff and the Defendants.
ut a oe eo aaling: Ma esc i 0 TS

25. Plaintiff has sustained damages in the amount of his 5 unpaid wages and overtime wages

24.

 

due.
WHEREFORE, Plaintiff Nelson P. Araujo requests the following relief against defendants
NEXT DOOR TRANSPORT LLC, PAUL NYANZI and ALEX MUKASA:

1. Judgment in his favor on all Counts;
Statutory damages in the amount of his unpaid and overtime wages as

2.
appropriate;
33. Statutory enhancement of damages and attorney’s fees as allowed by
law for each Count;
4. Interest; and
Any such other relief as the Court may deem just and proper.
oe
—>>

313
L314
ie

a
Y3AI

44N09

 

     

 

71 Majh St., Suite 2100

Taunton, MA 02780
Tel. 508-824-9112

BBO #546017

ABS 0 8 hy
Case 1:20-cv-LI2Z4DUTS Mnseumeerttl1- Plceled B/a0/ oR art Py 1B 4
7 ‘HE COMMONWEALTH OF MASSACHUSETTS |

OFFICE OF THE ATTORNEY GENERAL

  

ONE ASHBURTON PLACE

aS BOSTON, MASSACHUSETTS 02108 #

Maura HRALey (617) 727-2200
AtTorNey GENERAL . (617) 727-4765 TTY —
. WWww.mass.gov/ago
April 14, 2020

Attorney Joseph DeMello ;

Law Offices of Joseph F. Demello ; bot RO :

71 Main Street , .

Taunton, MA 02780 .

RE: Nelson Araujo
' ~ Request for Private Right of Action against Next Door Transport

Dear Attorney DeMello:

Thank you for contacting the Office of the Attorney General’s Fair Labor Division.

Massachusetts General Laws Chapter 149, § 150, and Chapter 151, §§ 1B and 20 establish a
private right of action for employees who believe they are victims of certain violations of the _
state wage laws. oma!

This letter is to inform you that we are authorizing you to pursue this matter through a private
civil lawsuit. If you elect to sue in civil court, you may bring an action on your own or your
clients’ behalf, and on behalf of other similarly situated workers.

This office will not pursue an investigation or enforcement at this time.

= . - +* a . . « eee aE me s “ ¥ E “sh 7
5 - 4 .
Sincerely,

Fair Labor Division
Office of Attorney General Maura Healey
(617) 727-3465
 

 

Lo ‘ =|
STATEMENT OF DAMAGES
G.L. c. 218, § 19A(a)

anne. eer eee mar ene

 

 

 

 

 

 

 

 

 

 

SUBTOTAL $
B. Documented lost wages and compensation to date:.................0- $
C. Documented property damages to date:............. cc cece cee eee ee $
D. Reasonably anticipated future medical and hospital expenses:.......... $
E. Reasonable anticipated lost wages: ............... cece cece ee eeeees $
F $

 

Other documented items of damage (describe):

 

G. Brief description of Plaintiff's injury, including nature and extent of injury:

 

 

 

 

 

   

 

 

   

 

 

 

For this form, semper ete eae ca cate single derages ny TOTAL: ie oe
ae a Gabe iv s collection ofa debt incurred pursuant toa revolving
credit agreement. Mass. R. Civ. P. 8.1(a)
Provide a detailed description of the claim(s): $_
failure to pay wages and overtime wages to plaintiff-employee ¢ 14000.00

 

(plaintiff reserves the right to change the damages amount due to ongoing discovery

|For this form, disregard double or treble damage claims; indicate single damages only. TOTAL: |$ . 1400000.
ATTORNEY FOR PLAINTIFF (OR UNREPRESENTED PLAINTIFF) DEFENDANT'S NAME AND ADDRESS:

 

 

 

 

   
    

 

 

SIGNATURE
Joseph F deMello, Esq.
PRINT OR TYPE NAME

 

 

 

ADDRESS
71 Main St., Suite 2100, Taunton, MA 02780

TION PURSUANT TO SJC 1:18: | hereby certify that | have complied with requirements of Rute 5 of the Supreme
Se

the advantages and
S97] Pr ey Ae vate SRY

 

     
 
 

 

 

 
